PER CURIAM:
Clarence Easter appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence and asserts that he should have received the specific reduction he sought. We have reviewed the record and find no reversible error. Accordingly, we affirm. See U.S. Sentencing Guidelines Manual § 1B1.10, p.s. (“The authorization of such a discretionary reduction ... does not entitle a defendant to a reduced term of imprisonment as a matter of right.”); see also United States v. Stewart, 595 F.3d 197, 204 (4th Cir.2010) (declining to determine that defendant was automatically entitled to a specific sentence reduction and noting that discretion to evaluate the policy and circumstances is vested in the district court). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.